Title: To George Washington from Thomas Jefferson, 13 April 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Apr. 13. 1792.

I have the honor to lay before you a communication from Mr Hammond Minister Plenipotentiary of his Britannic Majesty covering a clause of a statute of that country relative to it’s commerce with this, and notifying a determination to carry it into execution henceforward. Conceiving that the determination announced could not be really meant as extensively as the words import, I asked and received an explanation from the Minister, as expressed in the letter & answer herein inclosed: and, on consideration of all circumstances, I cannot but confide in the opinion expressed by him, that it’s sole object is to exclude foreign vessels from the islands of Jersey & Guernsey. the want of proportion between the motives expressed & the measure, it’s magnitude & consequences, total silence as to the Proclamation on which the intercourse between the two countries has hitherto hung, & of which, in this broad sense, it would be a revocation, & the recent manifestations of the disposition of that government to concur with this in mutual offices of friendship & goodwill, support his construction. the Minister moreover assured me verbelly that he would immediately write to his court for an explanation & in the mean time is of opinion that the usual intercourse of commerce between the two countries (Jersey & Guernsey excepted) need not be suspended. I have the honor to be with sentiments of the most profound respect & attachment, Sir, your most obedient & most humble servant

Th: Jefferson

